
	
		I
		111th CONGRESS
		1st Session
		H. R. 3545
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2009
			Mr. Hoyer (for
			 himself, Mr. George Miller of
			 California, Mr. Loebsack,
			 Mr. Conyers,
			 Ms. DeLauro,
			 Ms. Fudge,
			 Mr. Massa,
			 Mr. Sarbanes,
			 Mrs. Capps,
			 Mr. Ellsworth,
			 Mr. Sires,
			 Ms. Markey of Colorado,
			 Mr. Fattah,
			 Mr. Grijalva,
			 Mr. Berman,
			 Ms. Clarke,
			 Mr. Himes,
			 Mr. Kennedy,
			 Mr. McGovern,
			 Mr. Stark,
			 Ms. Bordallo,
			 Ms. Schakowsky,
			 Mr. Honda,
			 Mr. Tonko,
			 Ms. Norton,
			 Mr. Carson of Indiana,
			 Ms. Linda T. Sánchez of California,
			 Mr. Ellison,
			 Ms. Matsui,
			 Ms. Jackson-Lee of Texas,
			 Mr. Langevin,
			 Mr. Cohen,
			 Mr. Hare, Ms. Richardson, Mr.
			 Rodriguez, Mr. Ryan of
			 Ohio, Mr. Serrano,
			 Mr. Crowley,
			 Mr. Luján,
			 Mr. Engel,
			 Mr. Olver,
			 Mr. Sablan,
			 Mr. Heinrich,
			 Mr. Butterfield,
			 Mr. Connolly of Virginia,
			 Mr. Sestak,
			 Mr. Davis of Illinois,
			 Mr. Schauer, and
			 Mr. Rush) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To authorize the Secretary of Education to award grants
		  for the support of full-service community schools, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Full-Service Community Schools Act of
			 2009.
		2.PurposesThe purposes of this Act are the
			 following:
			(1)Providing support
			 for the planning, implementation, and operation of full-service community
			 schools.
			(2)Improving the
			 coordination, availability, and effectiveness of services for children and
			 families.
			(3)Enabling
			 principals and teachers to complement and enrich efforts to help all children
			 reach proficiency in reading and math by 2014.
			(4)Ensuring that
			 children come to school ready to learn every day.
			(5)Enabling families
			 to participate in the education of their children.
			(6)Enabling more
			 efficient use of Federal, State, local, and private sector resources that serve
			 children and families.
			(7)Facilitating the
			 coordination of programs operated by community-based organizations, nonprofit
			 organizations, and State, local, and tribal governments.
			(8)Engaging students
			 as resources to their communities.
			(9)Engaging the business community and other
			 community organizations as partners in the development of full-service
			 community schools.
			3.Full-service
			 community schoolFor purposes
			 of this Act, the term full-service community school means a public
			 elementary or secondary school that—
			(1)participates in a
			 community-based effort to coordinate educational, developmental, family,
			 health, and other comprehensive services through community-based organizations
			 and public and private partnerships; and
			(2)provides access to
			 such services to students, families, and the community.
			4.Local
			 programs
			(a)GrantsThe
			 Secretary of Education (in this Act referred to as the Secretary)
			 may award grants to eligible entities to assist public elementary or secondary
			 schools to function as full-service community schools.
			(b)Use of
			 FundsGrants awarded under this section shall be used to
			 coordinate not less than 3 qualified existing services and provide not less
			 than 2 qualified additional services at 1 or more public elementary or
			 secondary schools.
			(c)ApplicationTo
			 seek a grant under this section, an eligible entity shall submit an application
			 to the Secretary at such time and in such manner as the Secretary may require.
			 The Secretary shall require that each such application include the
			 following:
				(1)A
			 description of the eligible entity.
				(2)A
			 list of partner entities that will assist the eligible entity to coordinate and
			 provide qualified services.
				(3)A
			 memorandum of understanding between the eligible entity and all partner
			 entities describing the role the partner entities will assume.
				(4)A
			 description of the capacity of the eligible entity to coordinate and provide
			 qualified services at a full-service community school.
				(5)A
			 comprehensive plan that includes descriptions of the following:
					(A)The student,
			 family, and school community to be served, including information about the
			 demographic characteristics and needs of students, families, and community
			 residents, the number of families and students to be served, and the frequency
			 of services.
					(B)Yearly measurable
			 performance goals for the program, including an increase in the percentage of
			 families and students targeted for services each year of the program and
			 improved outcomes for students and families, particularly student academic
			 achievement.
					(C)Performance
			 measures to monitor progress toward attainment of the goals established under
			 subparagraph (B).
					(D)Qualified
			 services, existing and additional, to be coordinated and provided by the
			 eligible entity and its partner entities, including an explanation of why these
			 services have been selected, and how they respond to specified needs.
					(E)Plans to ensure
			 that each site has full-time coordination of qualified services at each
			 full-service community school.
					(F)Planning,
			 coordination, management, and oversight of qualified services at each school to
			 be served, including the role of the school principal, partner entities,
			 parents, and members of the community.
					(G)Funding sources
			 for qualified services to be coordinated and provided at each school to be
			 served, whether such funding is derived from grants under this section or from
			 other Federal, State, local, or private sources.
					(H)Plans for
			 professional development for personnel managing, or coordinating or delivering
			 qualified services at, the schools to be served.
					(I)Plans for joint
			 utilization and maintenance of school facilities by the eligible entity and its
			 partner entities.
					(J)How the eligible entity and its partners
			 will focus services on schools eligible for a schoolwide program under section
			 1114 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6314).
					(K)Plans for periodic
			 evaluation based upon attainment of the performance measures described in
			 subparagraph (C).
					(L)How the provision
			 and coordination of qualified services is expected to improve student academic
			 achievement.
					(M)How the qualified
			 services will meet the principles of effectiveness described in subsection
			 (d).
					(6)A
			 plan for sustainability.
				(d)Principles of
			 effectiveness
				(1)In
			 generalFor a program developed pursuant to this section to meet
			 principles of effectiveness, such program shall—
					(A)be based upon an
			 assessment of objective data regarding the need for the establishment of a
			 full-service community school and qualified services at each school to be
			 served and in the community involved;
					(B)be based upon an
			 established set of performance measures aimed at ensuring the availability and
			 effectiveness of high-quality services; and
					(C)if appropriate, be
			 based upon scientifically based research that provides evidence that the
			 qualified services involved will help students meet State and local student
			 academic achievement standards.
					(e)PriorityIn
			 awarding grants under this section, the Secretary shall give priority to
			 eligible entities that—
				(1)will serve 2 or more full-service community
			 schools eligible for a school-wide program under section 1114 of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6314);
				(2)demonstrate a
			 record of effectiveness in coordinating multiple qualified services;
				(3)will serve more
			 than 1 full-service community school as part of a community- or district-wide
			 strategy; and
				(4)will be connected
			 to a school and community partnership group that brings together key
			 stakeholders across sectors, such as the local educational agency, parents and
			 neighborhood residents, youth, local government, institutions of higher
			 education, teacher unions, community-based organizations, business and civic
			 groups, and others to improve results for students and their families.
				(f)Grant
			 PeriodEach grant awarded under this section shall be for a
			 period of 5 years and may be renewed at the discretion of the Secretary based
			 on demonstrated effectiveness in meeting performance goals and measure as
			 described in subparagraphs (B) and (C) of subsection (c)(5).
			(g)Minimum
			 AmountThe Secretary may not award a grant to an eligible entity
			 under this section in an amount that is less than $75,000 for each year of the
			 5-year grant period.
			(h)DefinitionsIn
			 this section:
				(1)The term
			 additional services means services directly funded under this
			 Act.
				(2)The term
			 eligible entity means a consortium of a local educational agency
			 and 1 or more community-based organizations, nonprofit organizations, or other
			 public or private entities.
				(3)The term
			 existing services means services already being financed by
			 Federal, State, local or private sources, or volunteer activities being
			 supported by civic, business, faith-based, social, and other similar
			 organizations.
				(4)The term
			 qualified services means any of the following:
					(A)Early childhood
			 education.
					(B)Remedial education
			 activities and enrichment activities.
					(C)Programs under the
			 Head Start Act, including Early Head Start programs.
					(D)Programs that
			 promote parental involvement and family literacy, including the Reading First,
			 Early Reading First, and William F. Goodling Even Start Family Literacy
			 programs authorized in part B of title I of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6361 et seq.).
					(E)Mentoring and
			 other youth development programs.
					(F)Parent leadership
			 development activities.
					(G)Parenting
			 education activities.
					(H)Child care
			 services.
					(I)Community service
			 and service learning opportunities.
					(J)Programs that
			 provide assistance to students who have been truant, suspended, or
			 expelled.
					(K)Job training and
			 career counseling services.
					(L)Nutrition
			 services.
					(M)Primary health and
			 dental care.
					(N)Mental health
			 counseling services.
					(O)Adult education,
			 including instruction in English as a second language.
					(P)Other services
			 consistent with this Act.
					5.State
			 programs
			(a)GrantsThe
			 Secretary may award grants to State collaboratives to support the development
			 of full-service community school programs in accordance with this
			 section.
			(b)Use of
			 FundsGrants awarded under this section shall be used only for
			 the following:
				(1)Planning, coordinating, and expanding the
			 development of full-service community schools in the State, particularly
			 schools in high-poverty local educational agencies.
				(2)Providing
			 technical assistance and training for full-service community schools, including
			 professional development for personnel and creation of data collection and
			 evaluation systems.
				(3)Collecting,
			 evaluating, and reporting data about the progress of full-service community
			 schools.
				(4)Evaluating the
			 impact of State and Federal policies and guidelines on the ability of eligible
			 entities to integrate Federal and State programs at full-service community
			 schools, and taking action to make necessary changes.
				(c)ApplicationTo
			 seek a grant under this section, a State collaborative shall submit an
			 application to the Secretary at such time and in such manner as the Secretary
			 may require. The Secretary shall require that each such application include the
			 following:
				(1)A
			 list of all governmental agencies and nonprofit organizations that will
			 participate as members of the State collaborative.
				(2)A
			 description of the expertise of each member of the State collaborative—
					(A)in coordinating
			 Federal and State programs across multiple agencies;
					(B)in working with
			 and developing the capacity of full-service community schools; and
					(C)in working with high-poverty schools and
			 local educational agencies.
					(3)A
			 comprehensive plan describing how the grant will be used to plan, coordinate,
			 and expand the delivery of services at full-service community schools.
				(4)A
			 comprehensive accountability plan that will be used to demonstrate
			 effectiveness, including the measurable performance goals of the program and
			 performance measures to monitor progress and assess services’ impact on
			 students and families and academic achievement.
				(5)An explanation of
			 how the State collaborative will provide technical assistance and training,
			 including professional development, for full-service community schools.
				(6)An explanation of
			 how the State will collect and evaluate information on full-service community
			 schools.
				(d)Grant
			 PeriodEach grant awarded under this section shall be for a
			 period of 5 years.
			(e)Minimum
			 AmountThe Secretary may not award a grant to a State
			 collaborative under this section in an amount that is less than $500,000 for
			 each year of the 5-year grant period.
			(f)DefinitionsFor
			 purposes of this section:
				(1)The term
			 State includes the several States, the District of Columbia, the
			 Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands,
			 American Samoa, Guam, the Virgin Islands, and any other territory or possession
			 of the United States.
				(2)The term
			 State collaborative means a collaborative of a State educational
			 agency and not less than 2 other governmental agencies or nonprofit
			 organizations that provide services to children and families.
				6.Advisory
			 committee
			(a)EstablishmentThere
			 is hereby established an advisory committee to be known as the
			 Full-Service Community Schools Advisory Committee (in this
			 section referred to as the Advisory Committee).
			(b)DutiesSubject
			 to subsection (c), the Advisory Committee shall—
				(1)consult with the
			 Secretary on the development and implementation of programs under this
			 Act;
				(2)identify
			 strategies to improve the coordination of Federal programs in support of
			 full-service community schools; and
				(3)issue an annual
			 report to the Congress on efforts under this Act, including a description
			 of—
					(A)the results of
			 local and national evaluation of such efforts; and
					(B)the scope of
			 services being coordinated under this Act.
					(c)ConsultationIn
			 carrying out its duties under this section, the Advisory Committee shall
			 consult annually with eligible entities awarded grants under section 4, State
			 collaboratives awarded grants under section 5, and other entities with
			 expertise in operating full-service community schools.
			(d)MembersThe
			 Advisory Committee shall consist of 5 members as follows:
				(1)The Secretary of Education (or the
			 Secretary’s delegate).
				(2)The Attorney
			 General of the United States (or the Attorney General’s delegate).
				(3)The Secretary of
			 Agriculture (or the Secretary’s delegate).
				(4)The Secretary of
			 Health and Human Services (or the Secretary’s delegate).
				(5)The Secretary of
			 Labor (or the Secretary’s delegate).
				7.General
			 provisions
			(a)Technical
			 AssistanceThe Secretary, directly or through grants, shall
			 provide such technical assistance as may be appropriate to accomplish the
			 purposes of this Act.
			(b)Evaluations by
			 SecretaryThe Secretary shall conduct evaluations on the
			 effectiveness of grants under sections 4 and 5 in achieving the purposes of
			 this Act.
			(c)Evaluations by
			 GranteesThe Secretary shall require each recipient of a grant
			 under this Act—
				(1)to conduct
			 periodic evaluations of the progress achieved with the grant toward achieving
			 the purposes of this Act;
				(2)to use such
			 evaluations to refine and improve activities conducted with the grant and the
			 performance measures for such activities; and
				(3)to make the
			 results of such evaluations publicly available, including by providing public
			 notice of such availability.
				(d)Supplement, not
			 SupplantFunds made available to a grantee under this Act may be
			 used only to supplement, and not supplant, any other Federal, State, or local
			 funds that would otherwise be available to carry out the activities assisted
			 under this Act.
			(e)Matching
			 Funds
				(1)In
			 generalThe Secretary shall require each recipient of a grant
			 under this Act to provide matching funds from non-Federal sources in an amount
			 determined under paragraph (2).
				(2)Determination of
			 amount of match
					(A)Sliding
			 scaleSubject to subparagraph (B), the Secretary shall determine
			 the amount of matching funds to be required of a grantee under this subsection
			 based on a sliding fee scale that takes into account—
						(i)the
			 relative poverty of the population to be targeted by the grantee; and
						(ii)the
			 ability of the grantee to obtain such matching funds.
						(B)Maximum
			 amountThe Secretary may not require any grantee under this
			 section to provide matching funds in an amount that exceeds the amount of the
			 grant award.
					(3)In-kind
			 contributionsThe Secretary shall permit grantees under this
			 section to match funds in whole or in part with in-kind contributions.
				(4)ConsiderationNotwithstanding
			 this subsection, the Secretary shall not consider an applicant’s ability to
			 match funds when determining which applicants will receive grants under this
			 Act.
				(f)Special
			 ruleEntities receiving funds under this Act shall comply with
			 all existing Federal statutes that prohibit discrimination.
			8.Authorization of
			 appropriations
			(a)In
			 GeneralThere are authorized to be appropriated to carry out this
			 Act $200,000,000 for fiscal year 2010 and such sums as may be necessary for
			 each of fiscal years 2011 through 2014.
			(b)AllocationOf
			 the amounts appropriated to carry out this Act for each fiscal year—
				(1)75 percent shall
			 be for section 4;
				(2)20 percent shall
			 be for section 5; and
				(3)of the remaining 5
			 percent, not less than $500,000 shall be for technical assistance under section
			 7(a).
				
